Citation Nr: 0215990	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  95-29 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for a failed fusion of the left (minor) humeral head due to 
aseptic necrosis.

(The issue of entitlement to an initial compensable 
evaluation for residuals of a right inguinal hernia repair 
will be the subject of a later decision.)

(The issue of entitlement to a total disability evaluation 
for compensation purposes based upon individual 
unemployability (TDIU) will be the subject of a later 
decision.) 


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Medical & Regional Office Center (M&ROC) in Cheyenne, 
Wyoming.

In April 1996, the M&ROC granted entitlement to service 
connection for aseptic necrosis of the left humeral head, 
status post failed fusion (minor) (hereafter termed a left 
shoulder disability).  The M&ROC assigned a 20 percent 
evaluation effective January 12, 1993, and the M&ROC also 
assigned two periods of temporary total disability under 
38 C.F.R. § 4.30 (2001).  

In August 1996, the M&ROC increased the initial evaluation of 
the left shoulder disability to 50 percent.  In October 1996, 
the veteran argued that his left shoulder disability 
warranted an even higher initial evaluation. 

In May 1997, the Board remanded the matter for additional 
development.

In January 1998, the M&ROC increased the evaluation of the 
left shoulder disability to 70 percent, effective November 
10, 1997.  The 70 percent evaluation of the left (minor) 
shoulder disability represents the maximum schedular 
evaluation provided by the Rating Code.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes (DCs) 5200-5203 (2001).  The 
previous 50 percent evaluation, however, remained in effect 
for the period prior to November 10, 1997, excluding the two 
convalescence rating periods. 

The veteran, with the assistance of his accredited 
representative, appeared at the Cheyenne M&ROC in June 2000 
and testified before a Decision Review Officer (DRO).  A 
transcript of the hearing has been associated with the claims 
file.

In March 2001, the DRO granted an effective date of March 24, 
1996 for the 70 percent evaluation of the left shoulder 
disability.

Supplemental statements of the case (SSOCs) dated in and 
after September 1999 have recharacterized the issue as one of 
entitlement to an earlier effective date for the grant of a 
70 percent evaluation.  The record demonstrates, however, 
that the veteran has continued to disagree with the initial 
evaluation assigned at the time entitlement to service 
connection was granted.  The Board has accordingly 
recharacterized the issue as stated on the title page.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999). 

In January 2000, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he stated that he 
wished to file claims for service connection for headaches, 
obesity, and shortness of breath as secondary to the service-
connected left shoulder disability.

As these issues have been neither procedurally developed nor 
certified for appellate review, the Board is referring them 
to the M&ROC for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).




Regarding the claim for an increased evaluation for hernia 
repair and the claim for a TDIU, the Board is undertaking 
additional development, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When the development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.) 


FINDINGS OF FACT

1. VA has completed all required notification and development 
related to the claim.

2. The veteran's left shoulder disability experienced a 
nonunion of the humerus (false flail joint) during the 
pertinent period.

3. The veteran's left shoulder disability did not manifest 
itself as a loss of the humeral head (flail shoulder) 
during the pertinent period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for a failed fusion of the left (minor) humeral head 
due to aseptic necrosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5202 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the M&ROC or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The record shows years of development related to the pending 
claim because the veteran has continued to voice his 
disagreement with the M&ROC's April 1996 initial evaluation 
of his left shoulder disability.  Since that M&ROC decision, 
the M&ROC has provided a statement of the case (SOC), several 
SSOCs, and a personal hearing.  Additionally, the Board has 
provided him with a copy of a detailed remand order.  These 
documents in sum provided the veteran with what he needed to 
provide or do to substantiate the claim as well as what 
specific development would be undertaken by VA.  Therefore, 
there is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The various rating decisions, SOC, and SSOCs also served to 
notify the veteran of his procedural and appellate rights.  
During the appeal process, he has exercised several of these 
rights.  For instance, he has been afforded the opportunity 
to present information and arguments in favor of his claim, 
and he and his representative have in fact done so, to 
include the submission of evidence and arguments through 
September 2002.

The claims file shows that the M&ROC has made reasonable 
efforts to obtain all identified relevant evidence and has 
received either the requested evidence or a negative response 
from medical providers.  The veteran's written submissions 
and hearing testimony have not identified any pertinent and 
currently outstanding evidence.

Given the nature of this case, a request for another 
examination to determine the current severity of the left 
shoulder disability is unnecessary.  The current level of 
disability is not in dispute.  Instead, the Board must decide 
whether an increased evaluation, representing a full grant of 
benefits, is warranted for an initial period from January 12, 
1993 to May 23, 1996, and another VA examination would 
provide essentially no assistance in such a matter.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  The record shows that 
there have been two readjudications of the claim by the M&ROC 
since the enactment of the VCAA, and there is no reason to 
believe they did not consider the VCAA.  See Leonard v. 
Brown, 10 Vet. App. 315, 316 (1997) (the law presumes the 
regularity of administrative processes).  

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new legislation and the implementing 
regulations have been completed in full.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  


In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

In Fenderson, the CAVC also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve on 
the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked impairment with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


Factual Background and Analysis

As the veteran continues to disagree with the M&ROC's 
assignment of an initial evaluation of 50 percent for the 
left shoulder disability, effective January 12, 1993, the 
Board must consider whether the maximum evaluation of 70 
percent is warranted for this initial period, pursuant to 
Fenderson, supra.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2001), 
whether or not they were raised by the veteran, as required 
by Schafrath, supra.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
evaluating the left shoulder disability, the Board has 
therefore considered whether another rating code is "more 
appropriate" than the one used by the M&ROC.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

In the instant case, there are simply no other shoulder 
and/or arm diagnostic codes relevant to the current appeal, 
given the 50 percent evaluation already assigned for the 
period at issue.  See 38 C.F.R. § 4.71a, DCs 5200-5203.

The Board specifically notes that it has considered whether a 
higher disability evaluation is warranted for the period at 
issue on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any 
applicable DC pertaining to limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The highest evaluation, 
based on limitation of motion of the minor upper extremity, 
however, is only 30 percent under DC 5201 and 40 percent 
under 5200.  38 C.F.R. § 4.71a, DCs 5200, 5201.  The only 
relevant DC that allows for an evaluation in excess of 50 
percent is DC 5202.

DC 5202 provides for a 70 percent rating for a minor 
extremity when there is impairment of the humerus manifested 
by loss of head (flail shoulder).  A 50 percent rating is 
provided for nonunion (false flail joint) of a minor 
extremity.  38 C.F.R. § 4.71a, DC 5202.

An increased evaluation of the left shoulder disability 
therefore hinges solely on whether the competent medical 
evidence shows a loss of the humeral head rather than a 
nonunion of it.  See Massey, supra.

The competent evidence shows the veteran is right arm 
dominant, predicating an evaluation of his left shoulder 
disability as the minor extremity.

The treatment records and VA examinations document a 
progressively worsening left shoulder disability subsequent 
to surgery-related vascular injuries in 1982.  The current 
staged ratings, however, adequately reflect the documented 
increase in severity, based on the facts found.  

The February 1993 VA examiner noted the veteran had minimal 
pain and a full range of motion of the left arm/shoulder, and 
this is inconsistent with medical findings of a flail 
shoulder.  

In fact, although the veteran has a 50 percent evaluation for 
nonunion for the period at issue, which began in January 
1993, the evidentiary record shows he did not undergo 
surgical left shoulder fusion until December 1993, with 
nonunion not established until March 1994.  

An October 1993 examination described the humeral head as 
nothing more than deformed.  VA examination in December 1994 
documented considerable pain and limitation of motion but no 
findings demonstrated or suggested a loss of the humeral 
head.  


A flail shoulder exhibits abnormal or paradoxical mobility.  
Dorland's Illustrated Medical Dictionary at page 683 (29th 
ed., 2000).  The citation just provided is purely for 
definitional purposes to aid in the Board's discussion.  See 
Kirwin v. Brown, 8 Vet. App. 148 (1995); Traut v. Brown, 6 
Vet. App. 181 (1994).

The competent evidence shows that during the balance of the 
period at issue, the veteran continued performing significant 
physical activity inconsistent with a flail shoulder, such as 
splitting wood and saddling a horse, and that such activity 
prompted additional repair of the failed fusion, with 
eventual removal of hardware in April 1997, a date in which 
his left shoulder disability has already been evaluated as 70 
percent disabling, to include a temporary total disability 
convalescence rating under 38 C.F.R. § 4.30.

The lay statements of record that address the severity of the 
veteran's left shoulder disability cannot competently address 
whether the veteran's left humeral head was more consistent 
with a false flail joint or a flail shoulder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Health 
professionals, however, are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

The M&ROC has itself acknowledged that, according to its 
review of the medical evidence of record, there has been no 
loss of the entire head of the humerus.  The DRO generously 
assigned a 70 percent evaluation effective May 24, 1996, 
based on nearly total loss of motion coupled with nonunion.  
For reasons previously set forth, the Board finds that a loss 
of range of motion cannot support an evaluation in excess of 
50 percent in this case.  See DeLuca, supra; 38 C.F.R. 
§ 4.71, DCs 5200-5203.




No question has been presented as to which of two evaluations 
would more properly classify the severity of the disorder 
during the initial period under consideration.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit-of-the-doubt 
doctrine is inapplicable where, as here, the preponderance is 
against the claim.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  

In the veteran's case at hand, the M&ROC, while not 
specifically considering the criteria for extraschedular 
evaluation for the initial disability period at issue, it did 
award the veteran two separate periods of entitlement to a 
temporary total convalescence evaluation, and considered his 
claim of entitlement to a TDIU, which as the Board earlier 
noted, is the subject of a future decision.

The M&ROC has cited to the criteria of 38 C.F.R. 
§ 3.321(b)(1), in connection with the other issue the Board 
earlier noted would also be the subject of a later decision.  



This concerns the claim of entitlement to an initial 
compensable evaluation for residuals of a right inguinal 
hernia.  Nonetheless, the veteran has had ample opportunity 
to present evidence and argument for entitlement to an 
increased evaluation for his left shoulder disability during 
the initial rating period in question, which by implication 
in view of his stated arguments referable to unemployability, 
include extraschedular evaluation.  Accordingly, the Board 
has jurisdiction to comment on this issue without prejudice 
to the veteran.  VAOPGCPREC 6-96; Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has further hold that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's left shoulder 
disability picture to have been unusual or exceptional in 
nature during the initial rating period at issue.  The 
veteran was hospitalized on only two occasions during the 
initial rating period in question, but during those two 
occasions, he was rated totally disabled on a temporary basis 
due to convalescence from such inpatient care.  

The 50 percent evaluation otherwise in effect during the 
initial rating period in question, in the opinion of the 
Board, adequately compensated the veteran for the nature and 
extent of severity of his left shoulder disability with 
application of the regular schedular criteria as discussed 
earlier, with no presentation of an unusual or exceptional 
disability picture such as to warrant referral of his case to 
the Under Secretary or Director for extraschedular 
evaluation.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for a failed fusion of the left (minor) humeral head due to 
aseptic necrosis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

